Citation Nr: 1400567	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  09-33 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel

INTRODUCTION

The Veteran served on active duty from April 1979 to October 1982.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia, which denied service connection for schizophrenia.

The Veteran was afforded a Board hearing in February 2010.  The Judge who presided over the hearing no longer works at the Board.  Pursuant to a March 2012 Board remand, the RO asked the Veteran if he desired a new hearing.  He requested a new hearing but was unable to attend the hearing due to health and transportation difficulties.  He informed the RO hearing office that he wanted the new evidence that he had obtained to be reviewed by the Board.  As the Veteran has not asked for his hearing to be rescheduled, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 38 C.F.R. § 20.704(d) (2013). 

The Board acknowledges that the Veteran previously filed claims for service connection for a nervous disorder in 1986 and 1988.  According to the U.S. Court of Appeals for Veterans Claims, in determining whether new and material evidence is required, the focus of the Board's analysis must be on whether the evidence presented truly amounts to a new claim "based upon distinctly diagnosed diseases or injuries" or whether it is evidence tending to substantiate an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009) (quoting Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  The Board notes that the Veteran's new claim is based upon the diagnosis of schizophrenia, which is defined as a psychosis under 38 C.F.R. § 3.384(e) (2013) and further characterized under 38 C.F.R. 4.130 (2013), as a psychotic disorder under Diagnostic Codes 9201 through 9205.  At the time of his previous claims, the Veteran submitted evidence showing then current diagnoses of depression and anxiety, which are characterized under 38 C.F.R. 4.130 (2013), as a mood disorder and an anxiety disorder under Diagnostic Code 9433 and 9413, respectively.  The Veteran had no formal diagnosis of schizophrenia in 1986.  He was diagnosed with schizophrenia in 1987.  In 1988, after the Veteran filed a claim for a nervous disorder, the RO informed him that he needed to submit new and material evidence, and he did not.  

In the present case, however, the Board finds that because schizophrenia is a distinctly diagnosed disease from depression and anxiety, the current claim of entitlement to service connection for schizophrenia amounts to a new claim for which a de novo review on the merits is appropriate.

The issue of entitlement to a total disability evaluation based on unemployabilty was raised by the January 2006 letter from Dr. O. but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In a January 2007 statement, the Veteran raised the issue of nerve damage of his back due to the cold.  This issue has also not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran's current schizophrenia cannot be satisfactorily disassociated from his military service.


CONCLUSION OF LAW

Schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309, 3.384 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision as it relates to the grant of entitlement to service connection for schizophrenia, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

Certain chronic diseases, such as psychoses, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); psychoses are qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Schizoaffective disorder is defined as a psychosis.  38 C.F.R. § 3.384(e).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

There is no dispute that the Veteran has a current diagnosis of schizophrenia.  Both private treatment records and VA treatment records show this diagnosis.  It appears that he was first treated for schizophrenia in October 1987 when he was hospitalized.  Therefore, the element of a current disability has been met.

Although there is no in-service diagnosis of schizophrenia, the Veteran claims that his symptoms began during that time.  His enlistment examination report noted no mental disorder.  His service treatment records show treatment for anxiety and that the Veteran was treated for injuries that resulted from fights with other soldiers.  The Veteran was discharged from service early.  His DD 214 notes his unsuitability due to apathy, defective attitude, or inability to expend effort constructively.  A September 1982 Mental Status Examination dated shortly before his discharge explained that the Veteran was "schizotypal" and this represented a personality disorder.  These records show a possible mental disease in-service as the Veteran was indeed treated for anxiety and was discharged due to a schizotypal personality.

The question becomes whether there is a link between his in-service mental symptoms and his current schizophrenia diagnosis.  

Evidence in the Veteran's favor includes a February 2010 letter from a Professor of Emeritus of Psychology at Georgia Southwestern University, L.M.  The letter noted that L.M. had a doctorate in Education.  L.M. knew the Veteran since high school and noted that the Veteran experienced serious psychiatric problems after he left the military.  In his letter, he included a diagnosis of schizophrenia, paranoid type.  Although this letter is not considered medical evidence as L.M. is not a medical professional, L.M. reported that he knew the Veteran prior to service and that the Veteran had psychiatric problems after his service.  

Evidence in the Veteran's favor also included a short letter dated in January 2010 from Dr. W., a physician from a family practice.  Dr. W. opined that the Veteran was initially diagnosed with a personality disorder but it had since been established that the Veteran has a current diagnosis of schizophrenia.  Dr. W. provided no further explanation for his conclusion or whether or not he had reviewed the Veteran claims file or his service treatment records.

Additional evidence in the Veteran's favor includes an opinion from his treating VA psychiatrist, Dr. J.B., who reviewed the Veteran's pertinent service treatment records which were attached to the opinion.  He opined that the 1982 Mental Health Examination stating a diagnostic impression of schizotypal (personality) more likely than not developed into schizophrenia.  He strongly suspected that the symptoms the Veteran was exhibiting prior to his discharge from the military represented prodromal symptoms of schizophrenia rather than a schizotypal personality disorder.  
 
Evidence against the Veteran's claim includes an August 2010 VA examination.  The VA psychologist, who examined the Veteran, diagnosed the Veteran with schizophrenia, paranoid type.  Although the examiner claims to have reviewed the file, the examiner reported that the Veteran did not have any records that indicated onset of a mental health problem or treatment while in service.  The psychologist did not discuss service treatment records showing treatment for anxiety or the "schizotypal" finding in the September 1982 Mental Status Examination.  The examiner found that the Veteran's schizophrenia was not due to or caused by or aggravated by the Veteran's military service.  The Board will afford this opinion little probative value because the examiner does not appear to have reviewed the Veteran's service treatment records before providing his opinion.

The Board acknowledges that there is a period of five years from the time of his separation from the military and his first treatment for schizophrenia.  There is very little evidence of the symptoms the Veteran experienced during this five year period.

The February 2010 letter, the January 2010 letter and the June 2012 opinion all provide support that the Veteran's schizophrenia disorder began during service.  As noted above, the Board affords little probative value to the VA examiner's opinion as the examiner does not appear that he reviewed the pertinent service treatment records before providing his opinion.  Despite this, there is a five year period after service when the Veteran did not seek treatment for schizophrenia, and it unclear what symptoms he had during this time.  In considering the evidence of record, the Board finds that the evidence of record for and against the claim is in relative equipoise.  Essentially, based upon the evidence of record, the Veteran's current schizophrenia cannot be satisfactorily disassociated from his military service.  The Board concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for schizophrenia is warranted.  


ORDER

Entitlement to service connection for schizophrenia is granted.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


